          Case 1:20-cv-02340-EGS Document 12-35 Filed 09/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  STATE OF NEW YORK, et al.,

                           Plaintiffs,

                v.                                      Case No. 20 Civ. 2340

  DONALD J. TRUMP, in his official
  capacity as President of the United
  States, et al.,

                           Defendants.

                                         [PROPOSED] ORDER

          Upon consideration of Plaintiffs’ Motion for a Preliminary Injunction, the Memorandum

and Exhibits in support thereof, any opposition, any reply thereto, and any oral argument, it is

hereby:

          ORDERED that Plaintiffs’ Motion for Preliminary Injunction is GRANTED; and

          IT IS FURTHER ORDERED that a Preliminary Injunction is hereby entered against

Defendants; and

          IT IS FURTHER ORDERED that pursuant to the Order, Defendants are hereby enjoined

from enforcing the Postal Policy Changes.

SO ORDERED.



DATED: ____________, 2020                                            ____________________

                                                                     United States District Judge
        Case 1:20-cv-02340-EGS Document 12-35 Filed 09/02/20 Page 2 of 2




NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

In accordance with LCvR 7(k), listed below are the names and addresses of the attorneys and

parties entitled to be notified of the proposed order’s entry:


Donald J. Trump
1600 Pennsylvania Avenue
Washington, DC 20500

United States Postal Service
475 L’Enfant Plaza SW, Rm. 4012
Washington, DC 20260

Louis DeJoy
475 L’Enfant Plaza SW, Rm. 4012
Washington, DC 20260

William Barr
Attorney General of the United States
U.S. Department Of Justice
950 Pennsylvania Avenue NW
Washington, DC 20530-0001

Michael R. Sherwin
Acting U.S. Attorney for the District of Columbia
c/o Civil Process Clerk
United States Attorney's Office
555 Fourth Street NW
Washington, DC 20530
